Appeal from order and decree in a “Pedigree Proceeding” made by the Surrogate of the County of Schuyler determining the relationship of Arthur W. Brown and Julia May Grant Beach Townsend to testatrix as being that of second cousins, and as such entitling them to contest the will offered for probate. There was ample evidence dehors the proven declarations of testatrix and her deceased sister to establish their .memberships in and of the' families wherein and whereof their declarations bespoke the kindreds determined. Such declarations and the documentary evidence pertaining to the chain of relationship and identities of various members of the family and forbears of the testatrix and contestants were sufficient to justify the order and decree appealed from. Order and decree affirmed, with costs to each contestant payable out of the estate. AH concur.